 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 

Amendment to Employment Letter Agreement of Thomas W. Fry
 
This Amendment to the Employment Letter Agreement (this “Amendment”), is entered
into as of February 22, 2011, by and between Conmed Healthcare Management, Inc.,
a Delaware corporation (the “Company”), and Thomas W. Fry (“Employee”).
 
WHEREAS, Employee has been employed by the Company pursuant to an Employment
Letter Agreement, dated as of August 21, 2006 and executed as of September 7,
2006, between Employee and Pace Health Management Systems, Inc., the Company’s
predecessor-in-interest (the “Original Employment Letter Agreement”); and
 
WHEREAS, the Company and Employee desire to amend the Original Employment Letter
Agreement as set forth below.
 
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.   Effects of Termination Without Cause.  Unless Section 2 applies (in which
case Section 2, and not this Section 1, will be followed), upon termination of
Employee’s employment by the Company without Cause (as defined herein) (other
than as a result of Employee’s death or disability), the Company shall pay
Employee monthly (or biweekly at the Company’s discretion) amounts equal to the
Employee’s then applicable base compensation, excluding bonus, for a period of
six (6) months following termination, commencing immediately upon the later of
such termination of employment or Employee’s execution of a Release in the form
attached as Exhibit A (whether or not executed by the Company).
 
As used herein, the term “Cause” shall mean:
 
a.   Employee’s final and unappealed conviction of (or pleading guilty or “nolo
contendere” to) any felony or a major misdemeanor involving dishonesty or moral
turpitude; or
 
b.   The willful and continued failure of Employee to substantially perform all
or substantially all of his duties with the Company (other than any such failure
resulting from injury, physical or mental illness or disability) after written
demand of no less than ten (10) business days for substantial performance is
requested by the Board of Directors of the Company (the “Board”), which demand
specifically identifies the manner in which it is claimed Employee has not
substantially performed his duties; or
 
c.   Employee is willfully and continuously engaged in material misconduct which
has, or is reasonably likely to have, a direct and substantial adverse monetary
effect on the Company.
 
d.   For purposes of this Section 1, no act or failure to act on Employee’s part
shall be considered “willful” if done, or omitted to be done, by Employee in
good faith and with reasonable belief that Employee’s action or omission was in,
or not opposed to, the best interest of the Company.  No termination shall be
effected for “Cause” unless (i)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
the determination has been made by the Board, by majority vote, in good faith;
(ii) Employee has been provided with specific written information as to the acts
or omissions which form the basis of the allegation of for “Cause”, and Employee
has had an opportunity to be heard, with counsel if he so desired, before the
Board determines, by majority vote, in good faith, that Employee was guilty of
conduct constituting for “Cause” as herein defined, specifying the particulars
thereof in detail; and (iii) Employee has not cured the alleged deficiency or
substantially mitigated its effects within a reasonable time (not to exceed
twenty (20) business days) after such determination.
 
2.   Change of Control.  In the event of a Change of Control (as defined herein)
of the Company, all options and other equity incentives then granted to
Employee, which are unvested at the date of the Change of Control shall
immediately vest and be exercisable.  In the event of a termination of
Employee’s employment by the Company without Cause (other than as a result of
Employee’s death or disability), within 12 months following a Change of Control,
the Company will promptly pay Employee, in lieu of the amounts required under
Section 1 (if applicable), a severance amount equal to twelve (12) months base
compensation, excluding bonus, payable in a lump sum immediately upon the later
of such termination of employment or Employee’s execution of a Release in the
form attached as Exhibit A (whether or not executed by the Company).
 
As used herein, a “Change of Control” of the Company shall mean any of the
following:
 
a.   the acquisition by any person(s) (individual, entity or affiliated or
unaffiliated group) in one or a series of transactions (including, without
limitation, issuance of shares by the Company or through merger of the Company
with another entity) of direct or indirect record or beneficial ownership of 50%
or more of the voting power with respect to matters put to the vote of the
shareholders of the Company and, for this purpose, the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) or
14(d) of the Securities Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission;
 
b.   the commencement of or public announcement of an intention to make a tender
or exchange offer for more than 50% of the then outstanding shares of the common
stock of the Company;
 
c.   a sale of all or substantially all of the assets of the Company; or
 
d.   the Board, in its sole and absolute discretion, determines that there has
been a sufficient change in the stock ownership of the Company to constitute a
change in control of the Company.
 
e.   Notwithstanding the foregoing, the following acquisitions shall not
constitute a “Change of Control”: (i) the closing of any transaction that in
good faith may be reasonably characterized as an acquisition of another entity
by the Company rather than the other way around; or (ii) any acquisition of the
Company or its shares by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.   Employee shall re-execute and deliver to the Company a Non-Competition,
Non-Solicitation and Confidentiality Agreement, substantially in the form
attached hereto as Exhibit B.
 
4.   This Amendment shall be governed by, construed and enforced in accordance
with, the laws of the State of Delaware, and venue and jurisdiction for any
disputes hereunder shall be heard in any court of competent jurisdiction in
Delaware for all purposes.
 
5.   If any provision of this Amendment is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect.
 
6.   Except as set forth in this Amendment, all other terms and conditions of
the Original Employment Letter Agreement shall remain unchanged and in full
force and effect.
 
7.   This Amendment may be executed in one or more counterparts and/or by
exchange of facsimile signature pages, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.
 
[Signatures on next page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.
 




 
CONMED HEALTHCARE MANAGEMENT, INC.
 
 
By: /s/ Richard W. Turner                   

 
Name: Richard W. Turner

 
Title:   Chief Executive Officer





 
EMPLOYEE:
 
 
/s/ Thomas W. Fry                              
Thomas W. Fry





 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
RELEASE
 
The undersigned individual (“Releasor”), on his own behalf and on behalf of his
heirs, beneficiaries and assigns, hereby releases and forever discharges Conmed
Healthcare Management, Inc. and its subsidiaries and all of their respective
officers and directors, successors and assigns, both individually and in their
official capacities, from any and all liability, claims, demands, actions and
causes of action of any type (collectively, “Claims”) which Releasor has had in
the past, now has, or might now have, through the date of his execution of this
Release, in any way resulting from, arising out of or connected with his
employment by Conmed Healthcare Management, Inc. and its subsidiaries
(collectively, the “Company”) or his termination of employment with the Company
or pursuant to any federal, state or local employment law, regulation or other
requirement (including, without limitation, Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act, as amended (“ADEA”);
the Americans with Disabilities Act, as amended; and the Maryland Human
Relations Commission Act, art. 49B, as amended).
 
Excluded from the scope of this Release is (i) any claim by Releasor for payment
of wages (including salary, bonus, severance, and unused vacation pay or PTO) or
reimbursement of expenses or under the terms of any of the Company’s employee
qualified and non-qualified benefit plans (including without limitation the
Company’s employee pension plan, profit sharing plan, stock option plan or stock
ownership plan); (ii) any claim or right of Releasor under any policy or
policies of directors and officers liability insurance maintained by the Company
as in effect from time to time; and (iii) any right of or for indemnification or
contribution pursuant to contract and/or the Certificate of Incorporation or
By-Laws (or other charter documents) of the Company that Releasor has or
hereafter may acquire if any claim is assailed or proceedings are brought
against Releasor including, without limitation, if by any governmental or
regulatory agency, or by any customer, creditor, employee or shareholder of the
Company, or by any self-regulatory organization, stock exchange or the like,
arising out of or related or allegedly related to the undersigned individual
being or having been an officer or employee of the Company or to any of his
actions, inactions or activities as an officer or employee of the Company.  Also
excluded from this release are any Claims which cannot be waived by law.  By
signing this Release the undersigned is waiving, however, his right to any
monetary recovery should any governmental agency or entity, such as the EEOC or
the DOL, pursue any claims on his behalf.  Releasor acknowledges that he is
knowingly and voluntarily waiving and releasing any rights he may have under the
ADEA.
 
The undersigned individual further acknowledges that he has been advised by this
writing that: (a) his waiver and release in this Release does not apply to any
rights or claims that may arise after the execution date of this Release; (b) he
is advised to consult with an attorney prior to executing this Release; (c) he
has up to the entirety of until twenty-one (21) days after the date he received
this Release executed by the Company in which to consider this Release; (d) he
has seven (7) days following his execution of this Release to revoke this
Agreement by so notifying the Company; and (e) this Release shall not be
effective until the date upon which the seven (7) day revocation period has
expired unexercised (the “Effective Date”), which shall be the eighth day after
this Release is executed by the undersigned individual. Upon the lapse of said
seven (7)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
day period without revocation, this Release will have effect retroactively to
the date it was signed by the Company.
 
This Release does not constitute an admission by the Company or by the
undersigned individual of any wrongful action or violation of any federal,
state, or local statute, or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights.  This Release is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Release may not be modified or amended
except in a writing signed by both the undersigned individual and a duly
authorized officer of the Company.  This Release will bind the heirs, personal
representatives, successors and assigns of both the undersigned individual and
the Company, and inure to the benefit of both the undersigned individual and the
Company and their respective heirs, successors and assigns.  If any provision of
this Release is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Delaware
as applied to contracts made and to be performed entirely within the State of
Delaware.
 
Conmed Healthcare Management, Inc.
 
 
By:_______________________________________        
   Name:
   Title:
 
Thomas W. Fry
 
 
__________________________________
Date:
Date:

 
 

 
 
 

--------------------------------------------------------------------------------

 

 
[logo.jpg]
 
 


EXHIBIT B


NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT


This NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is entered into effective for all purposes as of this ___  day of
_______________, 2011 by ________________________,(“Employee”) in favor of
Conmed Healthcare Management Inc., a Delaware corporation, and/or any of its
affiliates, parents, subsidiaries or other related entities (collectively, the
“Company”).


In consideration and as a condition of Employee’s employment by the Company,
Employee hereby agrees as follows:


1.   Confidentiality.  At all times, Employee shall keep confidential, except as
the Company may otherwise consent to in writing, and not disclose, or make any
use of except for the benefit of the Company and in no way competitive with the
Company, at any time either during or subsequent to performance by Employee of
services for the Company, any trade secrets, confidential information,
knowledge, data or other information of the Company relating to products,
processes, know-how, technical data, designs, formulas, test data, customer
lists, business plans, marketing plans and strategies, and pricing strategies or
other subject matter pertaining to any business of the Company or any of its
clients, customers, consultants, licensees or affiliates (collectively, the
“Confidential Information”), which Employee may produce, obtain or otherwise
learn of during the course of his performance of services and after the
cessation of Employee’s employment with the Company.  Employee shall not
deliver, reproduce, or in any way allow any such Confidential Information to be
delivered to or used by any third parties without the specific direction or
consent of an authorized representative of the Company.


As used in this Agreement, the term “cessation of Employee’s employment with the
Company” shall mean any separation from Employee’s employment at the Company,
either voluntarily or involuntarily, either with cause or without cause, or
whether the separation is at the behest of the Company or Employee.
 
2.   Return of Confidential Material.  Upon the cessation of Employee’s
employment with the Company, Employee shall promptly surrender and deliver to
the Company all records, materials, equipment, drawings, documents, lab notes
and books and data of any nature pertaining to any Confidential Information of
the Company or to the services provided by Employee, and Employee will not take
or retain (in any form or format) any description containing or pertaining to
any Confidential Information which Employee may produce or obtain during the
course of the Employee’s association with the Company.


3.   Trade Secrets of Others.  Employee represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Employee in confidence or in trust, and Employee
will not disclose to the Company, or induce the Company to use, any confidential
or proprietary information or material belonging to any other person or
entity.  Employee will not enter into any agreement, either written or oral, in
conflict herewith.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
4.   Non-Competition; Non-Solicitation. For purposes of this Agreement, the term
“Competitive Activity” shall mean engaging in the business of providing medical
healthcare services to detention facilities.  Employee will not knowingly do, or
prepare to do, any of the following, either individually or through any entity
controlled by Employee, and either on Employee’s behalf or on behalf of any
other person or entity competing or endeavoring to compete with the Company,
directly or indirectly, during Employee’s employment with the Company and during
the period of two (2) years after the cessation of Employee’s employment with
the Company, in the states within which the Company conducts its business from
the date hereof through the date of cessation of employment:


(a)           Own, manage, operate, control, consult for, be an officer or
director of, work for, or be employed in any capacity by any corporation,
partnership, limited liability company, educational or not-for-profit
institution or any other business, entity, agency or organization which is in
any way involved in the Competitive Activity; or
 
(b)           Solicit prior or current customers, collaborators, joint ventures
or other business affiliations of the Company for any purpose associated with a
Competitive Activity; or
 
(c)           Solicit for employment or retention (or, following such
solicitation, employ or retain) as an employee, independent contractor or agent,
any employees or consultants of the Company to engage in, either with the
Employee or in any other capacity, any Competitive Activity.
 
In the event that Employee improperly competes with the Company in any manner
set forth above, the period during which Employee engages in such competition
shall not be counted in determining the duration of the two (2) year non-compete
restriction.
 
5.   Injunctive Relief.  Employee acknowledges that any breach or attempted
breach by Employee of this Agreement or any provision hereof shall cause the
Company irreparable harm for which any adequate monetary remedy does not
exist.  Accordingly, in the event of any such breach or threatened breach, the
Company shall be entitled to obtain injunctive relief, without the necessity of
posting a bond or other surety, restraining such breach or threatened breach.


6.   Modification.  This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Employee and by the Company.  Any subsequent
change or changes in the relationship between the Company and Employee or in
Employee’s compensation by the Company shall not affect the validity or scope of
this Agreement.


7.   Reasonable Terms.  Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement have been reviewed by Employee with the
benefit of counsel and that such covenants are reasonable in all of the
circumstances for the protection of the legitimate interests of the Company.


8.   Entire Agreement.  Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings, or agreements with the Company
or any officer or representative thereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
9.   Severabilitv.  In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable, the entire Agreement
shall not fail on account thereof.  It is further agreed that if any one or more
of such paragraphs or provisions shall be judged to be void as going beyond what
is reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.


10.   Successors and Assigns.  This Agreement shall be binding upon the heirs,
executors, administrators or other legal representatives of Employee and is for
the benefit of the Company, its successors and assigns.


11.   Governing Law.  This Agreement shall be governed by the laws of the State
of Delaware except for any conflicts of law rules thereof which might direct the
application of the substantive laws of another state.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first forth above.


 
EMPLOYEE:







 
_______________________________________

 
Name:



 
CONMED HEALTHCARE MANAGEMENT INC.







 
By:____________________________________

 
Name:  Tammy L. Besser, SPHR

 
Title:     Director, Human Resources




 
 
 
 
 
 